DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on January 14, 2022.
Claims 1, 7, 8, 14, 15 and 20 have been amended.
Claims 1-20 have been examined and are pending.

Claim Objections
The following claims are objected to because of informalities. It is suggested Applicants amend these claims as follows:
Claim 1
-- analyzing inventory of components and software applications identified by part numbers specified by the business entity of the device through the application interface gateway, wherein the analyzing assures that the software applications are authentic ; --
-- identifying business entity specific components and software applications of the device by comparing the part numbers to part numbers in a database through the application interface  gateway, wherein the identifying assures that the software applications are authentic ; --
Claim 7
-- The method of claim 1 further comprising  generating a customized repository of an inventory of components, hardware, software, and applications identified by part numbers specific to the business entity that implement the needed software applications, wherein the customized repository when changes are made to the inventory of components, hardware, software, and applications. --
Claim 8
-- analyzing inventory of components and software applications identified by part numbers specified by the business entity of the device through the application interface gateway, wherein the analyzing assures that the software applications are authentic ; --
-- identifying business entity specific components and software applications of the device by comparing the part numbers to part numbers in a database through the application interface specific gateway, wherein the identifying assures that the software applications are authentic ; --
Claim 14
-- The system of claim 8 further comprising generating a customized repository of an inventory of components, hardware, software, and applications identified by part numbers specific to the business entity that implement the needed software applications, wherein an update is performed on the customized repository when changes are made to the inventory of components, hardware, software, and applications. --
Claim 15
-- determining if software applications are needed for a [[the]] device through an application interface gateway (DEAL) monitored and provided updates by a software application management system; --
-- analyzing inventory of components and software applications identified by part numbers specified by a [[the]] business entity of the device through the application interface authentic ; --
-- identifying business entity specific components and software applications of the device by comparing the part numbers to part numbers in a database through the application interface  gateway, wherein the identifying assures that the software applications are authentic ; --
Claim 20
-- The non-transitory, computer-readable storage medium of claim 15 comprising generating a customized repository of an inventory of components, hardware, software, and applications identified by part numbers specific to the business entity that implement the needed software applications, wherein an update is performed on the customized repository when changes are made to the inventory of components, hardware, software, and applications. --
Appropriate correction is required.

Response to Arguments
Applicants have argued the cited art does not teach or suggest certain features recited by the amended claims. Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 3, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140108451 A1 - hereinafter "Lee", in view of US 8074213 B1 - hereinafter "Holtz", in view of US 9953143 B2 - hereinafter "Yee", and in view of US 20160234625 A1 - hereinafter "Wang".

With respect to claim 1, Lee teaches,
A computer-implementable method for management of software applications used on a device of a business entity comprising: - Fig. 6.
determining if software applications are needed for the device through an application interface gateway (DEAL) - "A user using an electronic device capable of communication, for example, a terminal such as a smart phone and a smart television (TV), may download a desired application using an app store client installed in the electronic device." [0033]. "Referring to FIG. 6, a search word with respect to an application desired by a user may be input into an app store client (DEAL), in operation 610. In operation 620, the app store client may access an application search apparatus." [0076]; Fig. 6
performing application program interface (API) calls for needed software applications from one or more sources - "A query word may be generated based on the input search word, and whether an application corresponding to the query word, for example, the application desired by the user, is stored in a storage unit of the application search apparatus may be verified, in operation 630." [0077]; Fig. 6. "Conversely, when the desired application is not stored in the storage unit, an interoperation with a plurality of app stores (sources) may be performed, in operation 640." [0079]. "When the application search apparatus interoperates with the plurality of app stores, the query word associated with the application may be distributed to The application search apparatus or an application search server may interoperate with a plurality of app stores, by calling predefined APIs 510, for example...an API 530 to verify whether an application is present..." [0074]; Fig. 5; customized to the device; - "The user may select the desired application in the result of the search conducted for the application, and download the application to the smart device, for example, the smart phone, and the smart TV." [0070]. Logically, the application would be compatible with the particular device.
fetching the needed software applications from the one or more sources through communication channels established by the API calls; and - "When the desired application is present in the integrated result, the corresponding application may be downloaded, in operation 680." [0083]. "The application search apparatus or an application search server may interoperate with a plurality of app stores, by calling predefined APIs 510, for example...an API 540 to download an application..." [0074]
Lee does not explicitly teach an application interface gateway (DEAL) monitored and provided updates by a software application management system;
However, in analogous art for software deployment, Holtz teaches:
"One example of a type of software application that often needs to be updated across different computers in an enterprise is Enterprise Data Management (EDM) software. EDM software performs various operations related to data management in an enterprise environment, such as data backups and data storage." (col. 1:26-31)
although in other embodiments the methods described herein may be used to automatically update various other types of software applications." (col. 3:3-7; Fig. 2)
"For example, the update manager server 114 (software application management system) may be operable to monitor activity of the EDM software 160 executing on the client computers 112 and may only initiate the software updates when the EDM software 160 is not busy performing other functions." (col. 6:21-25)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee with Holtz's teachings because doing so would provide Lee's system with the ability to automatically update a software application deployed on a plurality of client computers, as suggested by Holtz (Abstract).
Lee does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Yee.
For example, Yee teaches:
analyzing inventory of components and software applications identified by part numbers specified by the business entity of the device through the application interface gateway, - "System 100 may include an identifier data store 110 to store a first identifier 120 (part number) and a second identifier 130. The first identifier 120 uniquely identifies a discovered instance of a software title installed in an enterprise. A "software title" does not refer to the title of a piece of software but rather is a generic term used to indicate "a piece of software". A software title may be, for example, a word processor, a video game, a spread sheet application, a database application, a browser, a reader program, and so on. An enterprise refers to a collection of related computing devices that are treated as a single logical entity from the point of view of some entity. The related computing devices may be commonly owned and networked together. Thus, in one example, an enterprise may include a set of computers belonging to a company and having access to a company intranet." (col. 5:22-37; Fig. 1) "The first identifier 120 is discoverable from the discovered instance of the software title. In one example, the first identifier 120 may be provided by a discovery logic (application interface gateway logic)." (col. 5:41-43) "The identifier may be, for example, an SKU (stock keeping unit) number, a registration key, a product key, and so on." (col. 2:27-29)
identifying business entity specific components and software applications of the device by comparing the part numbers to part numbers in a database through the application interface - "One example system includes an identifier data store to store a first identifier (part number) that uniquely identifies a discovered instance of a software title installed in an enterprise. The first identifier is discoverable from the discovered instance and may be provided by a discovery logic (application interface gateway logic). The second identifier (part number) identifies a known instance of a software title associated with the enterprise and is provided from an enterprise resource planning (ERP) data store (database) by an ERP logic. The example system may also include a correlation logic (application interface gateway logic) to identify a correlation between the discovered instance and the known instance based on a relationship between the identifiers." (Abstract; Fig. 2)
wherein the analyzing assures that the software applications are authentic authentic  - These limitations recite intended results and, therefore, do not limit interpretation of the analyzing and identifying operations. Given that Yee's discovery and correlation logic 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee and Holtz with Yee's teachings because doing so would provide Lee/Holtz's system with the ability to facilitate correlating installed instances of software with enterprise resource planning back office data, as suggested by Yee (col. 5:12-21).
Lee does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Wang.
For example, Wang teaches:
generating reports as to the device and system implementing the device based on the authenticated software applications; authenticating fetched software applications prior to installing on the device. - [0191] "902. Mobile terminal B executes an installation operation for the acquired installation package file of the application." [0192] "903. Before the installation begins, mobile terminal B performs integrity verification on the installation package file." [0193] "904. After successfully verifying integrity of the installation package file, mobile terminal B extracts related information of the installation package file (the related information may be a package name, a signature, certificate information, a hash value, version information, or the like of the installation package file)." [0194] "905. Mobile terminal B sends information (reports) extracted in the previous step to a corresponding application server for subsequent verification processing." [0195]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee, Holtz and Yee with Wang's teachings because doing so 

With respect to claim 8, Lee teaches,
A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved management of software applications used on a device of a business entity and comprising instructions executable by the processor and configured for:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Lee teaches,
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 3 and 10, Lee teaches,
wherein the sources include third-party provider marketplaces. - "The application search apparatus or an application search server may interoperate with a plurality of app stores, by calling predefined APIs 510, for example...an API 530 to verify whether an application is present..." [0074]; Fig. 5

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Holtz, Yee and Wang,  and in view of US 6789215 B1 - hereinafter "Rupp".

With respect to claims 2, 9 and 16, Lee does not explicitly teach,
wherein the determining is based on components, hardware, software, and applications specific to the business entity implemented by the device and fetching the needed software applications includes bundled software applications specific to the components, hardware, software, and applications.
However, in analogous art for software deployment, Rupp teaches:
"A configuration and option window is generated to the user of the computer 112. The configuration and option window may be in the form of the user interface of FIG. 2. Although, other configuration and option windows may be used. The configuration and option window identifies the hardware and software configuration of the computer 112, specifies the software packages and the versions of the software packages that currently are installed on the computer, lists other software packages that may be installed or upgraded on the computer, and generates a select box or other selection mechanism so that a user of the computer can select whether to install or upgrade additional software packages." (col. 5:61-6:6; Fig. 2) The configuration information can be associated with a business intranet (col. 2:26-29 & 5:27-31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee, Holtz, Yee and Wang with Rupp's teachings because doing so would provide Lee/Holtz/Yee/Wang's system with the ability to facilitate the upgrading and installation of software, as suggested by Rupp (col. 1:38-42).

Claims 4, 6, 11, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Holtz, Yee and Wang,  and in view of US 8490184 B2 - hereinafter "Brinker"

With respect to claims 4, 11 and 17, Lee does not explicitly teach,
wherein the authenticating is performed of the fetched software applications by signature comparison, certificate comparison, or a combination of signature and certificate comparison. 
However, in analogous art for software development, Brinker teaches:
"The program verification mechanism 125 may thus be used to verify a downloaded computer program before it is installed using the digital signature (as in the prior art), and may also be used to periodically check the computer program after it is loaded." (col. 7:23-27; Fig. 3 #330)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee, Holtz, Yee and Wang with Brinker's teachings because doing so would provide Lee/Holtz/Yee/Wang's system with the ability to enable a powerful program verification mechanism that eliminates a point of potential vulnerability to hackers, as suggested by Brinker (col. 7:27-30).

With respect to claims 6, 13 and 19, Lee does not explicitly teach,
receiving updates as to the software applications.
However, in analogous art for software development, Brinker teaches:
"Many computer programs now offer online updates via the internet. A person's computer may periodically check a website for updates to a specific computer program, and when an update is found, the update may be automatically downloaded." (col. 1:4-8)
.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Holtz, Yee and Wang, and in view of US 20060026304 A1 - hereinafter "Price".

With respect to claims 5, 12 and 18, Lee does not explicitly teach,
generating a review report of the software applications installed on the device, wherein the review report includes updates over time.
However, in analogous art for software deployment, Price teaches:
"Upon success or failure of the update, or at any other interval, the coordinating PC updates its record of the device status. In addition to maintaining the current list of software installed on each device, it can also maintain an update history and allow the user to easily "roll back" to an earlier version if the new version has undesirable characteristics (instability, incompatibility, changes in user operation, security flaws, etc.) "[0034]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee, Holtz, Yee and Wang with Price's teachings because doing so would provide Lee/Holtz/Yee/Wang's system with the ability to enable timely product support, as suggested by Price [0011].

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Holtz, Yee and Wang, and in view of US 20140215029 A1 - hereinafter "Terwilliger".

With respect to claims 7, 14 and 20, Lee does not explicitly teach,
generating a customized repository of an inventory of components, hardware, software, and applications identified by part numbers specific to the business entity that implement the needed software applications, wherein an update is performed on the customized repository when changes are made to the inventory of components, hardware, software, and applications.
However, in analogous art for software deployment, Terwilliger teaches:
"An information handling system generally processes, compiles, stores, and/or communicates information or data for business, personal, or other purposes thereby allowing users to take advantage of the value of the information." [0006]; Fig. 1 #14A
"A NFC communication from a mobile phone initiates an up-to-date inventory of components by the management controller, which provides the inventory to the mobile telephone with a second NFC communication." [0013]
"For instance, a list of component part numbers is retrieved to management processor 38 along with current firmware and software versions, and is then sent to mobile phone 12 with a NFC communication. Examples of components include processors, storage devices, BIOS, chipset processors and firmware, network resources and identifiers, virtual machine monitors, virtual machines, and even network devices physically connected to ports of the network resources." [0032]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Lee, Holtz, Yee and Wang with Terwilliger's teachings .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192